EXHIBIT 10.93

 

AMENDMENT

TO THE $385,000 PROMISSORY NOTE DATED February 19, 2018

 

The parties agree that $385,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to January 1st, 2019.

 

ALL OTHER TERMS AND CONDITIONS OF THE $385,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated October 26th,
2018 by signing below:

 



/s/ Tim Hasset   /s/ Lucas Hoppel   Tim Hassett   Lucas Hoppel   Cool
Technologies, Inc.

Chief Executive Officer

   



 